Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-14 and 16 in the reply filed on 6/23/22 is acknowledged.
Claims 1-10, 17-18, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/22.
No IDS was filed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the truncated cone aperture (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 16 are rejected because the second step, “curing the current layer of PDMS formed on the stack” is unclear.  Because the first step (“forming” step) claims the current layer of PDMS is on a previous layer of PDMS, or on a substrate, it is unclear how the PDMS is formed on a stack?  Is the current layer of PDMS on a previous layer of PDMS, or on a substrate cured on a stack of PDMS layers, which is already made before the current layer of PDMS?
Claims 11 and 16 are rejected because “the stack along with the stack” in the second step (“curing” step) is unclear.  Is “the stack along with the stack” referring to a stack of PDMS layers that were previously made before the currently layer of PDMS? If yes, then applicant should clearly claim in the body of claim that the stack of layers comprising PDMS in the preamble are a separate structural feature from the additional PDMS layers (e.g., current layer of PDMS and previous layer of PDMS) in the body of the claim. 
Claims 11 and 16 are rejected because “a desired pattern” is unclear.  What is considered a desired pattern?  Is this referring to an additional structure feature and/or layer on the current layer of PDMS?
Claims 11 and 16 are rejected because the fourth step (“repeating” step) is unclear.  Does each current layer of PDMS that is made on a previous layer of PDMS, or on a substrate, cured to the same stack of PDMS layers, or to a different stack of PDMS layers? What does “for all layers” referring to? 
Claims 11 and 16 are rejected because “developing the stack by placing the stack in a solution for dissolving the exposed patterns in all layers” is unclear.  What are the exposed patterns in all layers referring to?  Is this referring to the desired pattern on the current layer of PDMS?  Furthermore, “the exposed patterns” raises an antecedent basis issue.  The Office also suggests including “and” before the last claimed step. 
Claim 12 is rejected because “a photolithography mask” raises an antecedent basis issue. 
Claim 12 is rejected because “”to shape microfluidic channels the current layer of PDMS” is unclear.  
Claim 14 is rejected because “an uppermost layer of PDMS” is unclear.  Because claim 11 appears to claim the currently layer of PDMS as being the top layer on a stack of PDMS layers, it is unclear what the uppermost layer of PDMS is referring to.  What does “a distance away” mean?  Lastly, which PDMS layer is the truncated cone aperture formed in?
Claim 16 is rejected because “a patch-clamp chip” is unclear.  What structural features refer to patch-clamp and/or chip?  For examination purposes, the Office will interpret the positively claimed structural features of claim 11 to read on the patch-clamp chip. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (“Parker,” US Pub. No. 2014/0342394). 
As to claims 11 and 16, Parker teaches a method of fabrication of a stack of layers comprising poly-dimethylsiloxane (PDMS) (e.g., [0197] et seq.), the method comprising: forming a current layer of PDMS on a previous layer of PDMS, or on a substrate if the current layer of PDMS is a first layer (e.g., [0292] et seq.); curing the current layer of PDMS formed on the stack along with the stack (e.g., [0294] et seq.); repeating the steps of forming and curing the current layer of PDMS and applying the photolithography mask and the radiation in the deep UV range for all layers (e.g., [0294] et seq.); developing the stack by placing the stack in a solution for dissolving the exposed patterns in all layers (e.g., [0294] et seq.). Furthermore, as to claim 16, see e.g., [0174] et seq.
As to claims 11 and 16, while Parker teaches in alternative embodiments in e.g., [0059] and [0113] the step of applying a photolithography mask and a radiation in the deep UV range on the current layer of PDMS to expose the current layer of PDMS with a desired pattern, Parker does not specifically teach the specific step with regard to the embodiment in cited in [0292] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, because Parker recognizes the advantages of using alternative techniques for other embodiments, and it would be beneficial to utilize various techniques to determine which techniques provide the optimal results at an efficient cost. 
As to claim 12, see e.g., [0059] and [0113] et seq. 
As to claim 13, see e.g., [0294] et seq.
As to claim 14, see e.g., [0059] et seq. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



7/2/22